Order entered September 15, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00859-CV

                             THERESA BARNETT, Appellant

                                              V.

                        DAVID S. CROCKETT, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-00136

                                          ORDER
       Before the Court is appellant’s September 9, 2014 motion for extension. Appellant

requests the Court order the Clerk of this Court to provide her “with immediate access” to the

appellate record “without charge” or “with nominal charge not greater than 5 dollars in total.”

Appellant further requests the Court apply Texas Rule of Appellate Procedure 2 “in the name of

fairness and justice where necessary to compensate for [her] lack of resources” and requests a

thirty-day extension of time to file her brief from the date the record is filed. We DENY

appellant’s request to apply rule 2 and, in light of our September 12, 2014 order affirming the

trial court’s order sustaining the contest, we DENY appellant’s request for a copy of the

appellate record without charge or with a nominal charge. Because appellant’s brief is not due
until thirty days after the appellate record is filed, we further DENY appellant’s extension

request.


                                                 /s/    ELIZABETH LANG-MIERS
                                                        JUSTICE